Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 1 of 17 Page ID #:481




  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10                                 SOUTHERN DIVISION
 11     Baskin-Robbins Franchising LLC, et al.,          Case No. 8:19-cv-02232-JVS-JDE
 12
                     Plaintiffs,                         ORDER GRANTING
 13
            vs.                                          STIPULATED PROTECTIVE
 14                                                      ORDER
        MYP Corporation, et al.,
 15

 16                  Defendants.
 17     Related Third-Party Claims.
 18
             Pursuant to the parties’ Stipulation (Dkt. 60) and for good cause shown
 19
       therein, the Court finds and orders as follows:
 20
             1. PURPOSES AND LIMITATIONS
 21
             Discovery in this action is likely to involve production of confidential,
 22
       proprietary, or private information for which special protection from public
 23
       disclosure and from use for any purpose other than prosecuting this litigation may
 24
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 25
       enter the following Stipulated Protective Order. The parties acknowledge that this
 26
       Order does not confer blanket protections on all disclosures or responses to
 27
       discovery and that the protection it affords from public disclosure and use extends
 28

                                          -1-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 2 of 17 Page ID #:482




  1    only to the limited information or items that are entitled to confidential treatment
  2    under the applicable legal principles. The parties further acknowledge, as set forth
  3    below, that this Stipulated Protective Order does not entitle them to file
  4    confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  5    that must be followed and the standards that will be applied when a party seeks
  6    permission from the Court to file material under seal.
  7           2. GOOD CAUSE STATEMENT
  8           This action is likely to involve trade secrets, customer and pricing lists and
  9    other valuable research, development, commercial, financial, technical and/or
 10    proprietary information for which special protection from public disclosure and
 11    from use for any purpose other than prosecution of this action is warranted. Such
 12    confidential and proprietary materials and information consist of, among other
 13    things, confidential business or financial information, information regarding
 14    confidential business practices, or other confidential research, development, or
 15    commercial information (including information implicating privacy rights of third
 16    parties), information otherwise generally unavailable to the public, or which may
 17    be privileged or otherwise protected from disclosure under state or federal statutes,
 18    court rules, case decisions, or common law. Accordingly, to expedite the flow of
 19    information, to facilitate the prompt resolution of disputes over confidentiality of
 20    discovery materials, to adequately protect information the parties are entitled to
 21    keep confidential, to ensure that the parties are permitted reasonable necessary uses
 22    of such material in preparation for and in the conduct of trial, to address their
 23    handling at the end of the litigation, and serve the ends of justice, a protective order
 24    for such information is justified in this matter. It is the intent of the parties that
 25    information will not be designated as confidential for tactical reasons and that
 26    nothing be so designated without a good faith belief that it has been maintained in
 27    a confidential, non-public manner, and there is good cause why it should not be
 28    part of the public record of this case.
                                           -2-
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 3 of 17 Page ID #:483




  1          3. ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
  2          The parties further acknowledge, as set forth in Section 14.3, below, that this
  3    Stipulated Protective Order does not entitle them to file confidential information
  4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  5    and the standards that will be applied when a party seeks permission from the court
  6    to file material under seal. There is a strong presumption that the public has a right
  7    of access to judicial proceedings and records in civil cases. In connection with non-
  8    dispositive motions, good cause must be shown to support a filing under seal. See
  9    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
 10    Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
 11    Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
 12    stipulated protective orders require good cause showing), and a specific showing of
 13    good cause or compelling reasons with proper evidentiary support and legal
 14    justification, must be made with respect to Protected Material that a party seeks to
 15    file under seal. The parties’ mere designation of Disclosure or Discovery Material
 16    as CONFIDENTIAL does not— without the submission of competent evidence by
 17    declaration, establishing that the material sought to be filed under seal qualifies as
 18    confidential, privileged, or otherwise protectable—constitute good cause.
 19          Further, if a party requests sealing related to a dispositive motion or trial,
 20    then compelling reasons, not only good cause, for the sealing must be shown, and
 21    the relief sought shall be narrowly tailored to serve the specific interest to be
 22    protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
 23    2010). For each item or type of information, document, or thing sought to be filed
 24    or introduced under seal, the party seeking protection must articulate compelling
 25    reasons, supported by specific facts and legal justification, for the requested sealing
 26    order. Again, competent evidence supporting the application to file documents
 27    under seal must be provided by declaration.
 28

                                          -3-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 4 of 17 Page ID #:484




  1           Any document that is not confidential, privileged, or otherwise protectable
  2    in its entirety will not be filed under seal if the confidential portions can be
  3    redacted. If documents can be redacted, then a redacted version for public viewing,
  4    omitting only the confidential, privileged, or otherwise protectable portions of the
  5    document, shall be filed. Any application that seeks to file documents under seal in
  6    their entirety should include an explanation of why redaction is not feasible.
  7           4. DEFINITIONS
  8           4.1.   Action: Baskin-Robbins Franchising LLC, et al. v. MYP Corp., et al.,
  9    Case No. 8:19-cv-02232-JVS-JDE.
 10           4.2.   Challenging Party: A Party or Non-Party that challenges the
 11    designation of information or items under this Order.
 12           4.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
 13    how it is generated, stored or maintained) or tangible things that qualify for
 14    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 15    the Good Cause Statement.
 16           4.4.   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”
 17    Information or Items: Information (regardless of how it is generated, stored or
 18    maintained) or tangible things that qualify for heightened protection under Federal
 19    Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 20    Statement.
 21           4.5.   Counsel: Outside Counsel of Record and House Counsel (as well as
 22    their support staff).
 23           4.6.   Designating Party: A Party or Non-Party that designates information
 24    or items that it produces in disclosures or in responses to discovery as
 25    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
 26    ONLY.”
 27           4.7.   Disclosure or Discovery Material: All items or information, regardless
 28    of the medium or manner in which it is generated, stored, or maintained (including,
                                           -4-
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 5 of 17 Page ID #:485




  1    among other things, testimony, transcripts, and tangible things), that are produced
  2    or generated in disclosures or responses to discovery in this matter.
  3          4.8.   Expert: A person with specialized knowledge or experience in a
  4    matter pertinent to the litigation who has been retained by a Party or its counsel to
  5    serve as an expert witness or as a consultant in this Action.
  6          4.9.   House Counsel: Attorneys who are employees of a party to this
  7    Action. House Counsel does not include Outside Counsel of Record or any other
  8    outside counsel.
  9          4.10. Non-Party: Any natural person, partnership, corporation, association,
 10    or other legal entity not named as a Party to this action.
 11          4.11. Outside Counsel of Record: Attorneys who are not employees of a
 12    party to this Action but are retained to represent or advise a party to this Action
 13    and have appeared in this Action on behalf of that party or are affiliated with a law
 14    firm which has appeared on behalf of that party, and includes support staff.
 15          4.12. Party: Any party to this Action, including all of its officers, directors,
 16    employees, consultants, retained experts, and Outside Counsel of Record (and their
 17    support staffs).
 18          4.13. Producing Party: A Party or Non-Party that produces Disclosure or
 19    Discovery Material in this Action.
 20          4.14. Professional Vendors: Persons or entities that provide litigation
 21    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 23    and their employees and subcontractors.
 24          4.15. Protected Material: Any Disclosure or Discovery Material that is
 25    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY
 26    EYES ONLY.”
 27          4.16. Receiving Party: A Party that receives Disclosure or Discovery
 28    Material from a Producing Party.
                                          -5-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 6 of 17 Page ID #:486




  1          5. SCOPE
  2          The protections conferred by this Stipulation and Order cover not only
  3    Protected Material (as defined above), but also (1) any information copied or
  4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  5    compilations of Protected Material; and (3) any testimony, conversations, or
  6    presentations by Parties or their Counsel that might reveal Protected Material.
  7          Any use of Protected Material at trial shall be governed by the orders of the
  8    trial judge and other applicable authorities. This Order does not govern the use of
  9    Protected Material at trial.
 10          6. DURATION
 11          Even after final disposition of this litigation, the confidentiality obligations
 12    imposed by this Order shall remain in effect until a Designating Party agrees
 13    otherwise in writing or a court order otherwise directs. Final disposition shall be
 14    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 15    with or without prejudice; and (2) final judgment herein after the completion and
 16    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 17    including the time limits for filing any motions or applications for extension of
 18    time pursuant to applicable law.
 19          7. DESIGNATING PROTECTED MATERIAL
 20          7.1.   Exercise of Restraint and Care in Designating Material for Protection.
 21    Each Party or Non-Party that designates information or items for protection under
 22    this Order must take care to limit any such designation to specific material that
 23    qualifies under the appropriate standards. The Designating Party must designate for
 24    protection only those parts of material, documents, items, or oral or written
 25    communications that qualify so that other portions of the material, documents,
 26    items, or communications for which protection is not warranted are not swept
 27    unjustifiably within the ambit of this Order.
 28

                                          -6-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 7 of 17 Page ID #:487




  1          Mass, indiscriminate, or routinized designations are prohibited. Designations
  2    that are shown to be clearly unjustified or that have been made for an improper
  3    purpose (e.g., to unnecessarily encumber the case development process or to
  4    impose unnecessary expenses and burdens on other parties) may expose the
  5    Designating Party to sanctions.
  6          If it comes to a Designating Party’s attention that information or items that it
  7    designated for protection do not qualify for protection, that Designating Party must
  8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  9          7.2.   Manner and Timing of Designations. Except as otherwise provided in
 10    this Order (see, e.g., Section B(2)(b) below), or as otherwise stipulated or ordered,
 11    Disclosure or Discovery Material that qualifies for protection under this Order
 12    must be clearly so designated before the material is disclosed or produced.
 13          Designation in conformity with this Order requires the following:
 14          (a)    For information in documentary form (e.g., paper or electronic
 15    documents, but excluding transcripts of depositions or other pretrial or trial
 16    proceedings), that the Producing Party affix at a minimum, the applicable legend
 17    (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
 18    ONLY”), to each page that contains protected material. If only a portion or
 19    portions of the material on a page qualifies for protection, the Producing Party also
 20    must clearly identify the protected portion(s) (e.g., by making appropriate
 21    markings in the margins).
 22          A Party or Non-Party that makes original documents available for inspection
 23    need not designate them for protection until after the inspecting Party has indicated
 24    which documents it would like copied and produced. During the inspection and
 25    before the designation, all of the material made available for inspection shall be
 26    deemed “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.” After the
 27    inspecting Party has identified the documents it wants copied and produced, the
 28    Producing Party must determine which documents, or portions thereof, qualify for
                                          -7-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 8 of 17 Page ID #:488




  1    protection under this Order. Then, before producing the specified documents, the
  2    Producing Party must affix the legend (“CONFIDENTIAL” or “HIGHLY
  3    CONFIDENTIAL – ATTORNEY EYES ONLY”) to each page that contains
  4    Protected Material. If only a portion or portions of the material on a page qualifies
  5    for protection, the Producing Party also must clearly identify the protected
  6    portion(s) (e.g., by making appropriate markings in the margins).
  7          (b)    For testimony given in depositions, that the Designating Party identify
  8    the Disclosure or Discovery Material on the record, before the close of the
  9    deposition all protected testimony.
 10          (c)    For information produced in form other than document and for any
 11    other tangible items, that the Producing Party affix in a prominent place on the
 12    exterior of the container or containers in which the information is stored the legend
 13    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
 14    ONLY.” If only a portion or portions of the information warrants protection, the
 15    Producing Party, to the extent practicable, shall identify the protected portion(s).
 16          7.3.   Inadvertent Failure to Designate. If timely corrected, an inadvertent
 17    failure to designate qualified information or items does not, standing alone, waive
 18    the Designating Party’s right to secure protection under this Order for such
 19    material. Upon timely correction of a designation, the Receiving Party must make
 20    reasonable efforts to assure that the material is treated in accordance with the
 21    provisions of this Order.
 22          8. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23          8.1.   Timing of Challenges. Any party or Non-Party may challenge a
 24    designation of confidentiality at any time that is consistent with the Court’s
 25    Scheduling Order.
 26          8.2.   Meet and Confer. The Challenging Party shall initiate the dispute
 27    resolution process under Local Rule 37.1 et seq.
 28

                                          -8-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 9 of 17 Page ID #:489




  1          8.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a
  2    joint stipulation pursuant to Local Rule 37-2.
  3          8.4.   The burden of persuasion in any such challenge proceeding shall be
  4    on the Designating Party. Frivolous challenges, and those made for an improper
  5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  6    parties) may expose the Challenging Party to sanctions. Unless the Designating
  7    Party has waived or withdrawn the confidentiality designation, all parties shall
  8    continue to afford the material in question the level of protection to which it is
  9    entitled under the Producing Party’s designation until the Court rules on the
 10    challenge.
 11          9. ACCESS TO AND USE OF PROTECTED MATERIAL
 12          9.1.   Basic Principles. A Receiving Party may use Protected Material that is
 13    disclosed or produced by another Party or by a Non-Party in connection with this
 14    Action only for prosecuting, defending, or attempting to settle this Action. Such
 15    Protected Material may be disclosed only to the categories of persons and under
 16    the conditions described in this Order. When the Action has been terminated, a
 17    Receiving Party must comply with the provisions of Section 15 below (FINAL
 18    DISPOSITION).
 19          Protected Material must be stored and maintained by a Receiving Party at a
 20    location and in a secure manner that ensures that access is limited to the persons
 21    authorized under this Order.
 22          9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 23    otherwise ordered by the Court or permitted in writing by the Designating Party, a
 24    Receiving Party may disclose any information or item designated
 25    “CONFIDENTIAL” only to:
 26          (a)    The Receiving Party’s Outside Counsel of Record in this Action, as
 27    well as employees of said Outside Counsel of Record to whom it is reasonably
 28    necessary to disclose the information for this Action;
                                          -9-
                      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 10 of 17 Page ID #:490




   1          (b)    The officers, directors, and employees (including House Counsel) of
   2    the Receiving Party to whom disclosure is reasonably necessary for this Action;
   3          (c)    Experts (as defined in this Order) of the Receiving Party to whom
   4    disclosure is reasonably necessary for this Action and who have signed the
   5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6          (d)    The Court and its personnel;
   7          (e)    Court reporters and their staff;
   8          (f)    Professional jury or trial consultants, mock jurors, and Professional
   9    Vendors to whom disclosure is reasonably necessary or this Action and who have
  10    signed the “Acknowledgment and Agreement to be Bound” attached as Exhibit A
  11    hereto;
  12          (g)    The author or recipient of a document containing the information or a
  13    custodian or other person who otherwise possessed or knew the information;
  14          (h)    During their depositions, witnesses, and attorneys for witnesses, in the
  15    Action to whom disclosure is reasonably necessary provided: (1) the deposing
  16    party requests that the witness sign the “Acknowledgment and Agreement to Be
  17    Bound;” and (2) they will not be permitted to keep any confidential information
  18    unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
  19    otherwise agreed by the Designating Party or ordered by the Court. Pages of
  20    transcribed deposition testimony or exhibits to depositions that reveal Protected
  21    Material may be separately bound by the court reporter and may not be disclosed
  22    to anyone except as permitted under this Stipulated Protective Order; and
  23          (i)    Any mediator or settlement officer, and their supporting personnel,
  24    mutually agreed upon by any of the parties engaged in settlement discussions.
  25          9.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY EYES
  26    ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
  27    in writing by the Designating Party, a Receiving Party may disclose any
  28    information or item designated “HIGHLY CONFIDENTIAL – ATTORNEY
                                          - 10 -
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 11 of 17 Page ID #:491




   1    EYES ONLY” only to:
   2          (a)    The receiving party’s outside counsel of record in this action and
   3    employees of outside counsel of record to whom it is reasonably necessary to
   4    disclose the information;
   5          (b)    The Court and its personnel;
   6          (c)    Outside court reporters and their staff, professional jury or trial
   7    consultants, and professional vendors to whom disclosure is reasonably necessary,
   8    and who have signed the Agreement to Be Bound (Exhibit A); and
   9          (d)    The author or recipient of a document containing the material, or a
  10    custodian or other person who otherwise possessed or knew the information.
  11          9.4 Procedures for Approving or Objecting to Disclosure of HIGHLY
  12    CONFIDENTIAL – ATTORNEY EYES ONLY or Material to In-House Counsel
  13    or Experts. Unless agreed to in writing by the designator:
  14          9.4.1 A party seeking to disclose to in-house counsel any material
  15    designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first
  16    make a written request to the designator providing the full name of the in-house
  17    counsel, the city and state of such counsel’s residence, and such counsel’s current
  18    and reasonably foreseeable future primary job duties and responsibilities in
  19    sufficient detail to determine present or potential involvement in any competitive
  20    decision-making.
  21          9.4.2 A party seeking to disclose to an expert retained by outside counsel of
  22    record any information or item that has been designated HIGHLY
  23    CONFIDENTIAL – ATTORNEY EYES ONLY must first make a written request
  24    to the designator that (1) identifies the general categories of HIGHLY
  25    CONFIDENTIAL – ATTORNEY EYES ONLY information that the receiving
  26    party seeks permission to disclose to the expert, (2) sets forth the full name of the
  27    expert and the city and state of his or her primary residence, (3) attaches a copy of
  28    the expert’s current resume, (4) identifies the expert’s current employer(s), (5)
                                          - 11 -
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 12 of 17 Page ID #:492




   1    identifies each person or entity from whom the expert has received compensation
   2    or funding for work in his or her areas of expertise (including in connection with
   3    litigation) in the past five years, and (6) identifies (by name and number of the
   4    case, filing date, and location of court) any litigation where the expert has offered
   5    expert testimony, including by declaration, report, or testimony at deposition or
   6    trial, in the past five years. If the expert believes any of this information at (4) - (6)
   7    is subject to a confidentiality obligation to a third party, then the expert should
   8    provide whatever information the expert believes can be disclosed without
   9    violating any confidentiality agreements, and the party seeking to disclose the
  10    information to the expert shall be available to meet and confer with the designator
  11    regarding any such confidentiality obligations.
  12          9.4.3 A party that makes a request and provides the information specified in
  13    paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the identified
  14    inhouse counsel or expert unless, within seven days of delivering the request, the
  15    party receives a written objection from the designator providing detailed grounds
  16    for the objection.
  17          9.4.4 All challenges to objections from the designator shall proceed under
  18    L.R. 37-1 through L.R. 37-4.
  19          10. PROTECTED MATERIAL SUPOENAED OR ORDERED
  20    PRODUCED IN OTHER LITIGATION
  21          If a Party is served with a subpoena or a court order issued in other litigation
  22    that compels disclosure of any information or items designated in this Action as
  23    “CONFIDENTIAL,” that Party must:
  24          (a)    Promptly notify in writing the Designating Party. Such notification
  25    shall include a copy of the subpoena or court order;
  26          (b)    Promptly notify in writing the party who caused the subpoena or order
  27    to issue in the other litigation that some or all of the material covered by the
  28

                                           - 12 -
                        ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 13 of 17 Page ID #:493




   1    subpoena or order is subject to this Protective Order. Such notification shall
   2    include a copy of this Stipulated Protective Order; and
   3          (c)    Cooperate with respect to all reasonable procedures sought to be
   4    pursued by the Designating Party whose Protected Material may be affected. If the
   5    Designating Party timely seeks a protective order, the Party served with the
   6    subpoena or court order shall not produce any information designated in this action
   7    as “CONFIDENTIAL” before a determination by the Court from which the
   8    subpoena or order issued, unless the Party has obtained the Designating Party’s
   9    permission. The Designating Party shall bear the burden and expense of seeking
  10    protection in that court of its confidential material and nothing in these provisions
  11    should be construed as authorizing or encouraging a Receiving Party in this Action
  12    to disobey a lawful directive from another court.
  13          11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  14    PRODUCED IN THIS LITIGATION
  15          (a)    The terms of this Order are applicable to information produced by a
  16    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  17    produced by Non-Parties in connection with this litigation is protected by the
  18    remedies and relief provided by this Order. Nothing in these provisions should be
  19    construed as prohibiting a Non-Party from seeking additional protections.
  20          (b)    In the event that a Party is required, by a valid discovery request, to
  21    produce a Non-Party’s confidential information in its possession, and the Party is
  22    subject to an agreement with the Non-Party not to produce the Non-Party’s
  23    confidential information, then the Party shall:
  24          (1)    Promptly notify in writing the Requesting Party and the Non-Party
  25    that some or all of the information requested is subject to a confidentiality
  26    agreement with a Non-Party;
  27

  28

                                          - 13 -
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 14 of 17 Page ID #:494




   1          (2)    Promptly provide the Non-Party with a copy of the Stipulated
   2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
   3    specific description of the information requested; and
   4          (3)    Make the information requested available for inspection by the Non-
   5    Party, if requested.
   6          (c)    If the Non-Party fails to seek a protective order from this court within
   7    14 days of receiving the notice and accompanying information, the Receiving
   8    Party may produce the Non-Party’s confidential information responsive to the
   9    discovery request. If the Non-Party timely seeks a protective order, the Receiving
  10    Party shall not produce any information in its possession or control that is subject
  11    to the confidentiality agreement with the Non-Party before a determination by the
  12    court. Absent a court order to the contrary, the Non-Party shall bear the burden and
  13    expense of seeking protection in this court of its Protected Material.
  14          12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15          If a Receiving Party learns that, by inadvertence or otherwise, it has
  16    disclosed Protected Material to any person or in any circumstance not authorized
  17    under this Stipulated Protective Order, the Receiving Party must immediately (a)
  18    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
  19    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
  20    the person or persons to whom unauthorized disclosures were made of all the terms
  21    of this Order, and (d) request such person or persons to execute the
  22    “Acknowledgment and Agreement to be Bound” attached hereto as Exhibit A.
  23          13. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  24    PROTECTED MATERIAL
  25          When a Producing Party gives notice to Receiving Parties that certain
  26    inadvertently produced material is subject to a claim of privilege or other
  27    protection, the obligations of the Receiving Parties are those set forth in Federal
  28    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                          - 14 -
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 15 of 17 Page ID #:495




   1    whatever procedure may be established in an e-discovery order that provides for
   2    production without prior privilege review. Pursuant to Federal Rule of Evidence
   3    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   4    of a communication or information covered by the attorney-client privilege or
   5    work product protection, the parties may incorporate their agreement in the
   6    Stipulated Protective Order submitted to the Court.
   7          14. MISCELLANEOUS
   8          14.1. Right to Further Relief. Nothing in this Order abridges the right of any
   9    person to seek its modification by the Court in the future.
  10          14.2. Right to Assert Other Objections. By stipulating to the entry of this
  11    Protective Order, no Party waives any right it otherwise would have to object to
  12    disclosing or producing any information or item on any ground not addressed in
  13    this Stipulated Protective Order. Similarly, no Party waives any right to object on
  14    any ground to use in evidence of any of the material covered by this Protective
  15    Order.
  16          14.3. Filing Protected Material. A Party that seeks to file under seal any
  17    Protected Material must comply with Civil Local Rule 79-5. Protected Material
  18    may only be filed under seal pursuant to a court order authorizing the sealing of the
  19    specific Protected Material at issue. If a Party's request to file Protected Material
  20    under seal is denied by the Court, then the Receiving Party may file the
  21    information in the public record unless otherwise instructed by the Court.
  22          15. FINAL DISPOSITION
  23          After the final disposition of this Action, as defined in paragraph 6, within
  24    60 days of a written request by the Designating Party, each Receiving Party must
  25    return all Protected Material to the Producing Party or destroy such material. As
  26    used in this subdivision, “all Protected Material” includes all copies, abstracts,
  27    compilations, summaries, and any other format reproducing or capturing any of the
  28    Protected Material. Whether the Protected Material is returned or destroyed, the
                                          - 15 -
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 16 of 17 Page ID #:496




   1    Receiving Party must submit a written certification to the Producing Party (and, if
   2    not the same person or entity, to the Designating Party) by the 60-day deadline that
   3    (1) identifies (by category, where appropriate) all the Protected Material that was
   4    returned or destroyed and (2) affirms that the Receiving Party has not retained any
   5    copies, abstracts, compilations, summaries or any other format reproducing or
   6    capturing any of the Protected Material. Notwithstanding this provision, Counsel
   7    are entitled to retain an archival copy of all pleadings, motion papers, trial,
   8    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   9    and trial exhibits, expert reports, attorney work product, and consultant and expert
  10    work product, even if such materials contain Protected Material. Any such archival
  11    copies that contain or constitute Protected Material remain subject to this
  12    Protective Order as set forth in Section 6 (DURATION).
  13          16. VIOLATION
  14          Any violation of this Order may be punished by any and all appropriate
  15    measures including, without limitation, contempt proceedings and/or monetary
  16    sanctions.
  17
              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  18

  19
        Dated: November 19, 2020
  20

  21                                                   HON. JOHN D. EARLY
  22                                                   United States Magistrate Judge

  23

  24

  25

  26

  27

  28

                                          - 16 -
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02232-JVS-JDE Document 61 Filed 11/19/20 Page 17 of 17 Page ID #:497




   1                                          EXHIBIT A
   2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3            I,                                 [print or type full name], of
   4                    [print or type full address], declare under penalty of perjury that I
   5    have read in its entirety and understand the Stipulated Protective Order that was
   6    issued by the United States District Court for the Central District of California in
   7    the case of Baskin-Robbins Franchising LLC, et al. v. MYP Corp., et al., Case No.
   8    8:19-cv-02232-JVS-JDE. I agree to comply with and to be bound by all the terms
   9    of this Stipulated Protective Order and I understand and acknowledge that failure
  10    to so comply could expose me to sanctions and punishment in the nature of
  11    contempt. I solemnly promise that I will not disclose in any manner any
  12    information or item that is subject to this Stipulated Protective Order to any person
  13    or entity except in strict compliance with the provisions of this Order.
  14            I further agree to submit to the jurisdiction of the United States District
  15    Court for the Central District of California for the purpose of enforcing the terms
  16    of this Stipulated Protective Order, even if such enforcement proceedings occur
  17    after termination of this action. I hereby appoint                                    [print
  18    or type full name] of                                   [print or type full address and
  19    telephone number] as my California agent for service of process in connection with
  20    this action or any proceedings related to enforcement of this Stipulated Protective
  21    Order.
  22

  23    Date:
  24    City and State where sworn and signed:
  25    Printed Name:
  26    Signature:
  27

  28

                                            - 17 -
                         ORDER GRANTING STIPULATED PROTECTIVE ORDER
